DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 01/31/22.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 01/31/22, has been entered. Claims 1, 11, and 20 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/22 has been entered.




Priority
The examiner acknowledges that the instant application claims priority from provisional application 62/573988, filed on 10/18/17, and therefore, the claims receive the effective filing date of October 18, 2017.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system for facilitating group retail purchases via electronic user interfaces, the system comprising:
a network interface configured to communicate with a plurality of user interface devices;
a product database storing characteristics of a plurality of products offered for sale;
a rules database storing purchase rules for a plurality of shopping groups
a control circuit coupled to the network interface, the product database, and the rules database, the control circuit being configured to:
provide a group shopping interface to the plurality of user interface devices via the network interface, the group shopping interface being configured to facilitate group purchase decisions in shopping groups;
receive a purchase request from a member of a shopping group, the purchase request comprises a request to purchase one or more products;
retrieve product characteristics associated with the one or more products from the product database;
retrieve at least one purchase rule from the rules database, wherein the rules database comprises system populated purchase rules generated through a machine learning algorithm trained on a group history of the shopping group and other shopping groups clustered based on purchase histories, wherein a system populated purchase rule comprises an automatic rejection of a product having a characteristic associated with products routinely rejected for group purchase; and
automatically reject or automatically approve the purchase request based on the at least one purchase rule and the product characteristics associated with the one or more products, wherein an approved purchase request is added to a group shopping basket of the group shopping interface displayed on the plurality of user interface devices. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction, managing personal behavior or interactions between people, and mathematical concepts.  That is, other than reciting that the method is computerized, and storing characteristics on a product database, storing purchase rules on a rules database, utilizing interfaces and a control circuit, and performing the steps automatically, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “via electronic user interfaces”, “from the product database”, 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A system for facilitating group retail purchases via electronic user interfaces, the system comprising:
a network interface configured to communicate with a plurality of user interface devices;
a product database storing characteristics of a plurality of products offered for sale;
a rules database storing purchase rules for a plurality of shopping groups; and
a control circuit coupled to the network interface, the product database, and the rules database, the control circuit being configured to:
provide a group shopping interface to the plurality of user interface devices via the network interface, the group shopping interface being configured to facilitate group purchase decisions in shopping groups;
receive a purchase request from a member of a shopping group, the purchase request comprises a request to purchase one or more products;
retrieve product characteristics associated with the one or more products from the product database;
retrieve at least one purchase rule from the rules database, wherein the rules database comprises system populated purchase rules generated through a machine learning algorithm trained on a group history of the shopping group and other shopping groups clustered based on purchase histories, wherein a system populated purchase rule generated through the machine learning algorithm comprises an automatic rejection of a product having a characteristic associated with products routinely rejected for group purchase; and
automatically reject or automatically approve the purchase request based on the at least one purchase rule and the product characteristics associated with the one or more products, wherein an approved purchase request is added to a group of the group shopping interface displayed on the plurality of user interface devices.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a system, electronic user interfaces, network interface, user interface devices, product database, rules database, control circuit, group shopping interface, and performing steps automatically, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and the storing and retrieving of purchase rules from a rules database, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
            Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
            Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. network interface configured to communicate with a plurality of user interface devices) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. retrieve product characteristics from the product database, retrieve at least one purchase rule from the rules database) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. Claim 11 is a method reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons. Claim 20 is a system reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons. 

Claims 2-10 are dependencies of claim 1 and claims 12-19 are dependencies of claim 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the rules database further comprises user configured purchase rules inputted by one or more members of the shopping group through the group shopping interface  (further limiting the purchase rules does not make the abstract idea less abstract, the group shopping interface is merely an additional element generally linking the abstract idea to a technological environment)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

         
Allowable Subject Matter
Claim 1
Claims 1-20 are allowable over the prior art though rejected on other grounds (e.g. 35 USC 101) as discussed above.  The combination of elements and the claim as a whole are not found in the prior art.

In light of Applicant’s amendment, the rejection under 35 U.S.C. 103 has been overcome. 
            
The following is a statement of reasons for the indication of allowable subject matter:

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claim 1 is allowable as follows:

The most relevant prior art made of record includes Kortez et al., U.S. 20080195506 A1 (previously cited and hereafter referred to as “Kortez”), in view of Samuel et al., U.S. 20130231999 A1 (previously cited and hereafter referred to as “Samuel”).

Kortez discloses a system for facilitating group retail purchases via electronic user interfaces (Koretz: [0027]), the system comprising: a network interface configured to communicate with a plurality of user interface devices (Koretz: [0030]); a product database storing characteristics of a plurality of products offered for sale (Koretz: [0028, 0039, 0041, 0068]); a rules database storing purchase rules for a plurality of shopping groups (Koretz: [0007, 0010, 0026, 0028, 0037, 0068]); and a control circuit coupled to the network interface, the product database, and the rules database (Koretz: [0028, 0068-0069]), the control circuit being configured to: provide a group shopping interface to the plurality of user interface devices via the network interface, the group shopping interface being configured to facilitate group purchase decisions in shopping groups (Koretz: [0007, 0016, 0028, 0031]); receive a purchase request from a member of a shopping group, the purchase request comprises a request to purchase one or more products (Koretz: [0008, 0039-0040]); retrieve product characteristics associated with the one or more products from the product database (Koretz: [0038, 0041]); retrieve at least one purchase rule from the rules database, wherein the rules database comprises system populated purchase rules (Kortez: [0036, 0038]); a group history of the shopping group (Kortez: [0015]); group purchase (Kortez: [0007]); a product having a characteristic associated with products routinely [not immediately approved] for group purchase (Kortez: [0038]); automatically reject or automatically approve the purchase request based on the at least one purchase rule and the product characteristics associated with the one or more products, wherein an approved purchase request is added to a group shopping basket of the group shopping interface displayed on the plurality of user interface devices (Kortez: [0008, 0038]; Claims 10-12).
Kortez does not explicitly disclose retrieve at least one purchase rule from the rules database, wherein the rules database comprises system populated purchase rules generated through a machine learning algorithm trained on a group history of the shopping group and other shopping groups clustered based on purchase histories, wherein a system populated purchase rule generated through the machine learning algorithm comprises an automatic rejection of a product having a characteristic associated with products routinely rejected for group purchases. 
Samuel teaches purchase rules generated through a machine learning algorithm trained on a [shopping] history, wherein a system populated purchase rule comprises an automatic rejection of a product routinely rejected (Samuel: [0034, 0137, 0218]), but does not teach wherein the rules database comprises system populated purchase rules generated through a machine learning algorithm trained on a group history of the shopping group and other shopping groups clustered based on purchase histories, wherein a system populated purchase rule generated through the machine learning algorithm comprises an automatic rejection of a product having a characteristic associated with products routinely rejected for group purchases. 
Cited NPL Reference U teaches using machine learning algorithms to predict users’ purchase behaviors from their social media, but does not remedy the deficiencies of the other prior art.
            No relevant prior art reference teaches, in combination, retrieve at least one purchase rule from the rules database, wherein the rules database comprises system populated purchase rules generated through a machine learning algorithm trained on a group history of the shopping group and other shopping groups clustered based on purchase histories, wherein a system populated purchase rule generated through the machine learning algorithm comprises an automatic rejection of a product having a characteristic associated with products routinely rejected for group purchases.
The examiner further emphasizes claim 1 as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias.


Claim 11 recites a method comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.

Claim 20 recites a system comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.

Claims 2-10 are dependencies of independent claim 1 and claims 12-19 are dependencies of independent claim 20 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Response to Arguments
Applicant's arguments file 01/31/22 have been fully considered.

35 U.S.C. § 101
	With respect to claim 1, Applicant argues “the claims include ‘an additional element’ that ‘applies or uses the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”; however the Examiner Intellectual Ventures I LLC v. Capital One Bank (USA). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. Furthermore, “updating the group shopping user interface” is insignificant post-solution activity (see MPEP 2106.05(g)). As stated in Diehr, insignificant post-solution activity will not transform an unpatentable principle into a patentable process (Diehr, Page 450 U.S. 192). Thus, the Examiner maintains the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625       
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625